Citation Nr: 0941846	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  03-25 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an asbestos-related 
disability, to include lung cancer.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, 
Independent Department of Veterans 
Affairs Claims Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION


The Veteran served on active duty from January 1952 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In the first decision, issued in June 
2003, the RO denied the Veteran's claims for service 
connection for residuals of asbestos exposure and for 
posttraumatic stress disorder (PTSD).

In November 2005, the Board remanded the case with 
instruction that the Veteran be scheduled for a Board 
hearing.  In April 2006, the Veteran testified at a hearing 
before the undersigned Veterans Law Judge at the Board's 
central office in Washington, DC.  Then, in March 2006 
decision, the Board affirmed the RO's decision and continued 
to deny the Veteran's claims for service connection for an 
asbestos-related disability, to include lung cancer, as well 
as PTSD.  The Veteran appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  

In a September 2008 memorandum decision, the Court vacated 
the Board's decision to the extent it had denied his claim 
for service connection for an asbestos-related disability, to 
include lung cancer.  The Court, however, affirmed the 
portion of the Board's decision that had denied his claim for 
service connection for PTSD.  The Court entered judgment in 
October 2008 and returned the case to the Board for 
compliance with the directives specified.  Therefore, the 
only issue remaining on appeal from the June 2003 rating 
decision is service connection for an asbestos-related 
disability, to include lung cancer.

In an unrelated matter, the Veteran also appealed a February 
2009 rating decision which found that new and material 
evidence had not been submitted to reopen his claim for 
service connection for a psychiatric disorder.  But since the 
Veteran requested that he be scheduled for a travel Board 
hearing, which has not been scheduled, this issue is 
addressed in the REMAND portion of the decision below and is 
remanded to the RO, via the Appeals Management Center (AMC), 
in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

It is just as likely as not that the Veteran developed 
asbestosis and lung cancer due to asbestos exposure in 
service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
asbestosis and lung cancer were incurred in service.  38 
U.S.C.A §§ 1110, 1131, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he developed an asbestos-related 
disability, to include lung cancer, as a result of asbestos 
exposure while aboard the USS Ault after it had collided with 
the USS Haynsworth.  For the reasons set forth below, the 
Board will resolve all reasonable doubt in the Veteran's 
favor and grant service connection for an asbestos-related 
disability, to include lung cancer.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Also, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service."  
38 C.F.R. § 3.303(d).  

There is no statute specifically dealing with service 
connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  In 1988, 
however, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  
Additionally, an opinion by VA's Office of General Counsel 
discussed the development of asbestos claims.  VAOPGCPREC 4-
2000 (April 13, 2000).

VA must analyze the Veteran's claim for service connection 
for an asbestos-related disability, to include lung cancer, 
under these administrative protocols using the following 
criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency 
period for asbestos-related diseases varies from 10 to 45 or 
more years between first exposure and development of disease.  
M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, 7.21(a)(3).

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  See M21-
1, Part VI, 7.21.

In this case, the Veteran's service treatment records make no 
reference to any respiratory problems during his entire 
period of active duty.  When examined in December 1955, for 
the purpose of release from active duty, the Veteran's lungs 
and chest were evaluated as normal.  See Struck v. Brown, 9 
Vet. App. 145 (1996).  But the absence of respiratory 
problems in service is not significant in this case, since 
the latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 
31, 1997). 

Indeed, the first evidence of an asbestos-related disability 
is an October 2001 report from the Ohio State University 
Medical Center.  This report includes the Veteran's history 
that, during his period of active duty, he had served aboard 
a ship where the pipes were insulated with asbestos.  He 
informed the physician of the collision between the USS Ault 
and the USS Haynsworth.  He denied difficulty breathing until 
1994 when spots on his lungs were noted on a routine X-ray of 
the lungs - although no such records are available.  The 
physician's initial impression was that the Veteran suffered 
from symptoms of worsening airway disease probably secondary 
to chronic obstructive pulmonary disease (COPD) along with 
asbestosis.  Following a CT scan of the chest, which showed 
bilateral calcified pleural plaques consistent with asbestos, 
the physician concluded that "the veteran has definite 
asbestosis, which is also exacerbated by emphysema due to 
smoking."  

An April 2002 X-rays report also revealed pleural thickening 
along the right lateral hemithorax, but no pleural 
calcification.  The radiologist indicated that the pleural 
thickening could be the result of asbestos exposure.  Based 
on the lack of pleural calcification, however, a VA examiner 
in April 2003 concluded that actual pleural disease was not 
present.  A February 2004 report from the Wake Forest 
University (WFU) Baptist Medical Center notes that the 
Veteran's multiple bilateral calcified pleural plaques are 
consistent with a history of asbestos exposure.  

A January 2004 new patient evaluation report includes the 
Veteran's history of asbestos exposure in a fire room of a 
destroyer while in the Navy.  After a physical examination, 
the examiner assessed that the Veteran had a history of 
asbestos exposure with pleural plaques, shortness of breath, 
and COPD.  The examiner's assessment was that the Veteran was 
clearly exposed to asbestos and there is adequate lag time 
for the development of "asbestos."  The examiner also stated 
that it is unclear on his plain films, but he does have 
markings consistent with asbestos (perhaps 1/0).  The 
examiner also stated that the Veteran will have abnormal 
pulmonary function tests based on his COPD.  

In the January 23, 2004 radiology report, the reviewing 
radiologist stated that the Veteran has a possible history of 
asbestos exposure.  The radiology report also includes a 
notation which reads "Indication: Seventy seven year old man 
with asbestosis exposure."  The Veteran underwent a CT scan 
of the chest which showed evidence of multiple bilateral 
calcified pleural plaques, described as "consistent with 
possible history of asbestos exposure."

The Veteran, unfortunately, was also diagnosed with lung 
cancer in 2004.  Records from WFU Baptist Medical Center show 
that a mass was identified in his right upper lobe in 
February 2004.  A CT scan also showed multiple bilateral 
calcified pleural plaques, consistent with a possible history 
of asbestos exposure.  The Veteran's recorded history 
included asbestos exposure in service while working in a 
boiler room of a naval destroyer, asbestos exposure after 
service while working on brake shoes, and a 45-year history 
of smoking one pack per day from age 15 until 1988.  He 
subsequently underwent resection of the right upper lobe mass 
which proved to be stage I, non-small cell carcinoma.  

In an October 2004 report, R.C, Jr., M.D., of WFU Baptist 
Medical Center, noted the Veteran's extensive smoking 
history, as well as his history of asbestos exposure during 
his Naval career aboard the USS Ault.  In addition to the 
records showing lung cancer, Dr. R.C. also reviewed the 
January 2004 chest X-rays which showed pleural thickening 
along the right lateral chest wall as well as calcified 
thickening along the right base, which he believed were 
consistent with asbestos-related pleural disease.  Dr. R.C. 
then stated, "I think it is more likely than not the 
asbestos exposure he received during his time aboard the USS 
AULT during his naval career contributed to the pleural 
changes as well as the develop[ment]of lung cancer."

In October 2004, the Veteran underwent a VA compensation 
examination by a nurse practitioner to determine whether he 
has an asbestos-related disease (i.e., asbestosis) and 
whether his lung cancer is related to asbestos exposure.  The 
nurse practitioner indicated that she had reviewed the claims 
file, although she made no reference to Dr. R.C.'s report.  
Based on her review, she indicated that the radiographs 
showing multiple calcified pleural plaques are consistent 
with asbestos exposure but do not confirm an asbestos-related 
disease.  She explained that she had discussed the case with 
two physicians, both of whom agreed that there was evidence 
of asbestos exposure but not disease.  

With respect to the Veteran's lung cancer, the nurse 
practitioner indicated that non-small cell carcinoma, which 
includes squamous cell, is the most common type of lung 
cancer and "the majority of these cancers are directly 
linked to cigarette smoking."  She then indicated that 
"Mesothelioma is a rare tumor of the lining of the lung that 
is often attributed to asbestos exposure and represents 5% of 
lung cancer cases" - which the Veteran does not have.  Thus, 
the nurse practitioner opined that "it is least likely that 
this veteran's current lung cancer is associated with his 
asbestos exposure and more likely secondary to his tobacco 
use."  

In a June 2005 letter, T.O., M.D., another physician from WFU 
Baptist Medical Center, stated, "[a]s you know the etiology 
of non-small cell carcinoma of the lung can be associated 
with many different things, one of which may be asbestos 
exposure."  

In light of these findings, the Board believes that service 
connection is warranted for an asbestos-related disability 
involving asbestosis as well as lung cancer, since the 
evidence shows that these disabilities are related to 
asbestos exposure in service.  With respect to the element of 
a current disability, the Veteran appears to have two 
separate respiratory disabilities: an asbestos-related 
disability involving asbestosis and lung cancer.  Lung cancer 
has been confirmed by biopsy.  However, there is some 
question as to whether the Veteran actually has an asbestos-
related disability involving asbestosis.  

One the one hand, the two VA examiners indicated that the 
radiographs showed calcified pleural plaques, which confirm 
asbestos exposure but not the presence of an actual asbestos-
related disease.  In other words, the examiners believe that 
the calcified plaques represent mere findings and not an 
actual disability for VA compensation purposes.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000) (a mere 
symptom, such as pain, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of the presently claimed disability, 
there can be no valid claim).

On the other hand, though, the October 2001 report from the 
Ohio State Medical Center lists a diagnosis of definite 
asbestosis, while Dr. R.C., Jr., indicates in his October 
2004 report that X-rays were indeed consistent with asbestos-
related pleural disease.  In light of these two opinions, the 
issue of whether the Veteran has an asbestos-related 
disability (asbestosis) is in relative equipoise, i.e., about 
evenly balanced for and against his claim.  In these 
situations, the Veteran is given the benefit of the doubt.  
Consequently, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that he has an asbestos-related 
disability involving asbestosis in addition to lung cancer.  
38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 
(1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(under the "benefit- of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).

The evidence also shows that the Veteran's asbestosis and 
lung cancer are both related to asbestos exposure.  All who 
have commented, including the two VA examiners, agree that 
the radiographic evidence of multiple calcified pleural 
plaques in both lungs confirms a history of asbestos 
exposure.  Indeed, no one disagrees that the Veteran's 
asbestosis is related to asbestos exposure.  Concerning the 
Veteran's lung cancer, however, the October 2004 VA 
examination report includes a medical opinion that this 
cancer is secondary to his history of smoking.  In contrast, 
Dr. R.C, Jr., disagreed and attributed the Veteran's lung 
cancer to asbestos exposure.  It also appears that both 
opinions were based on a review of the pertinent medical 
history, including X-rays.  In other words, both the VA 
examiner and Dr. R.C., Jr., applied valid medical principles 
to the facts of this case in rendering their opinions.  See 
Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008).  Thus, 
since there is one opinion for and one opinion against this 
aspect of the claim, the Board will resolve all reasonable 
doubt in the Veteran's favor and find that his lung cancer is 
also due to asbestos exposure.

Based on the foregoing, the evidence shows that the Veteran's 
asbestosis and lung cancer are related to asbestos exposure.  
Therefore, the only remaining issue is whether the Veteran's 
asbestosis and lung cancer are secondary to in-service 
asbestos exposure versus post-service asbestos exposure, 
keeping in mind that the Veteran has a history of asbestos 
exposure after service since he had worked as a mechanic on 
brake shoes.  See M21-1, Part VI, 7.21 (occupations involving 
asbestos exposure include manufacture and servicing of 
friction products such as clutch facings and brake linings).

The Veteran claims that his in-service asbestos exposure 
occurred after the USS Ault collided with the USS Haynsworth.  
In support of his claim, the Veteran submitted pictures of 
the damaged ship, a ship damage report, and a July 2003 
statement from a fellow serviceman, who indicated that he too 
was aboard the USS Ault at the time of the accident and that 
they had been exposed to asbestos every day.  In light of 
this evidence, the Board accepts the Veteran's statements 
concerning his exposure to asbetos in service.  Buchanan v. 
Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006) (observing 
that "38 C.F.R. § 3.303(a) provides that each disabling 
condition for which a Veteran seeks service connection, 'must 
be considered on the basis of . . . all pertinent medical and 
lay evidence'").

The Board thus finds that the Veteran was exposed to asbestos 
both during and after service.  In determining whether his 
in-service asbestos exposure contributed to his asbestosis 
and lung cancer, the Board again turns to Dr. R.C.'s opinion 
which states, "I think it is more likely than not the 
asbestos exposure he received during his time aboard the USS 
AULT during his naval career contributed to the pleural 
changes as well as the developing of lung cancer."  See 
Nieves, supra.  This opinion is consistent with VA's M21-1, 
which states that an asbestos-related disease can develop 
from brief exposure to asbestos.  In short, the Board finds 
that both the Veteran's asbestosis and lung cancer are 
secondary to asbestos exposure in service.  

For these reasons and bases, the Board will resolve all 
reasonable doubt in the Veteran's favor and grant service 
connection for an asbestos-related disability involving 
asbestosis and lung cancer.  In light of the favorable 
outcome, there is no need to discuss whether VA has satisfied 
its duties to notify and assist the Veteran with his claim 
pursuant to the Veterans Claims Assistance Act (VCAA).  38 
U.S.C.A. § 5100 et seq.  See also Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Even were the Board to assume for the 
sake of argument there has not been VCAA compliance, since 
the Veteran is receiving the requested benefit, any VCAA 
deficiency would constitute no more than harmless error.  38 
C.F.R. § 20.1102.


ORDER

Service connection for asbestosis and lung cancer is granted.  



REMAND

In a February 2009 rating decision, the RO found that new and 
material evidence had not been submitted to reopen his claim 
for service connection for a psychiatric disorder.  In his 
June 2009 Substantive Appeal (VA Form 9), the Veteran 
requested a hearing at the RO before a Veterans Law Judge of 
the Board.  Although the RO acknowledged the Veteran's 
hearing request in a July 2009 letter, his case was 
transferred to the Board for appellate review before a 
hearing could be scheduled.  See 38 C.F.R. § 20.700(a) 
(2008).

Accordingly, this case is remanded for the following action:

Schedule the Veteran for a Video Conference Board 
hearing at the earliest opportunity (or a 
videoconference hearing if he elects this 
alternative).  Notify him of the date, time, and 
location of the hearing, and put a copy of this 
letter in his claims file.  Once he has been 
afforded the requested hearing, or in the event 
that he withdraws his hearing request or fails to 
appear, the case should be returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


